            Case 19-36767 Document 238 Filed in TXSB on 02/12/21 Page 1 of 2




                            THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

In re:                                                         §
                                                               §
NEWSCO INTERNATIONAL ENERGY                                    §          Case No. 19-36767 (DRJ)
SERVICES USA, INC.,                                            §
                                                               §          Chapter 11
                             Debtor.                           §

                            NOTICE OF THE EFFECTIVE DATE OF
                        DEBTOR’S AMENDED PLAN OF REORGANIZATION


           PLEASE TAKE NOTICE that on January 27, 2021 (the "Confirmation Date"), the

Honorable David R. Jones, United States Bankruptcy Judge for the United States Bankruptcy

Court for the Southern District of Texas (the "Court"), entered the Findings of Fact, Conclusions

of Law and Order Approving Disclosure Statement and Confirming the Debtor's Amended Plan of

Reorganization [Docket No. 232] (the "Confirmation Order"), confirming the amended plan of

reorganization (the "Plan") of Newsco International Energy Services USA, Inc. (the "Debtor"). 1

           PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on

February 4, 2021. All conditions in Article X of the Plan have been satisfied or waived pursuant

to Article X of the Plan.

           PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding upon

and inure to the benefit of the Debtor, the Reorganized Debtor, all current and former Holders of

Claims, all current and former Holders of Interests, and all other parties-in-interest and their

respective heirs, successors, and assigns.




1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.


CLARKHILL\J1452\397071\262019408.v3-2/12/21
        Case 19-36767 Document 238 Filed in TXSB on 02/12/21 Page 2 of 2




Dated: February 12, 2021.
       Austin, Texas                            Respectfully submitted,

                                                 By: /s/ Stephen A. Roberts
                                                 STEPHEN A. ROBERTS
                                                 sroberts@clarkhill.com
                                                 CLARK HILL STRASBURGER
                                                 720 Brazos, Suite 700
                                                 Austin, TX 78701
                                                 (512) 499-3624- Telephone
                                                 (512) 499-3660- Fax

                                                 HERBERT J. GILLES
                                                 hgilles@clarkhill.com
                                                 CLARK HILL STRASBURGER
                                                 Texas Bar No. 07925350
                                                 901 Main Street, Suite 6000
                                                 Dallas, TX 75202
                                                 (214) 651-2167

                                                 ATTORNEYS FOR DEBTOR NEWSCO
                                                 INTERNATIONAL ENERGY SERVICES
                                                 USA, INC.




                                   CERTIFICATE OF SERVICE

        The undersigned certifies that a true and correct copy of this Notice of Effective Date of
Debtor’s Amended Plan of Reorganization was served via CM/ECF to all those entitled to such
notice on February 12, 2021, and via U.S. mail to all parties on the Debtor’s Master Service List
dated January 6, 2021 [Dkt. 224] on February 16, 2021.


                                                  /s/ Stephen A. Roberts
                                                  Stephen A. Roberts




CLARKHILL\J1452\397071\262019408.v3-2/12/21
